 


109 HR 82 IH: Social Security On-line Privacy Protection Act
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 82 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Mr. Frelinghuysen introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To regulate the use by interactive computer services of Social Security account numbers and related personally identifiable information. 
 
 
1.Short title This Act may be cited as the Social Security On-line Privacy Protection Act. 
2.Regulation of use by an interactive computer service of social security account numbers and related personally identifiable information 
(a)Disclosure of social security account number or related personally identifiable information without consent prohibitedAn interactive computer service shall not, by means of a reference service or otherwise, disclose to a third party without an individual’s prior informed written consent— 
(1)such individual’s Social Security account number, or 
(2)personally identifiable information which is identifiable to such individual by means of the individual’s Social Security account number. 
(b)Revocation of consentSuch service shall permit an individual to revoke any consent granted pursuant to subsection (a) at any time, and upon such revocation, such service shall cease disclosing such number or information to a third party. 
3.Enforcement and relief 
(a)Federal trade commissionThe Federal Trade Commission shall have the authority to examine and investigate an interactive computer service to determine whether such service has been or is engaged in any act or practice prohibited by this Act. 
(b)EnforcementIf the Federal Trade Commission determines an interactive computer service has been or is engaged in any act or practice prohibited by this Act, the Commission may issue a cease and desist order as if such service were in violation of section 5 of the Federal Trade Commission Act and shall be subject to liability for violations of such order as provided in such section 5. Any such service which engages in an act or practice prohibited by this Act with actual knowledge, or knowledge fairly implied on the basis of objective circumstances, that such act or practice is so prohibited shall also be liable for civil penalties under section 5(m)(1) of such Act as if such service were in violation of such section 5. 
4.Definitions As used in this Act— 
(1)Interactive computer serviceThe term interactive computer service means any information service that provides computer access to multiple users via modem or other means of telecommunication to the Internet or any other on-line network. 
(2)InternetThe term Internet means the international computer network of both Federal and non-Federal interoperable packet switched data networks. 
(3)Social security account numberThe term Social Security account number of an individual means the number assigned to such individual under section 205(c)(2)(B) of the Social Security Act (and any derivative of such number). 
(4)Personally identifiable informationThe term personally identifiable information has the meaning given such term in section 631 of the Communications Act of 1934 (47 U.S.C. 551). 
(5)Informed written consentThe term informed written consent of an individual means a statement— 
(A)in writing and freely signed by the individual; 
(B)consenting to the disclosures such service will make of the information provided; and 
(C)describing the rights of the individual under this Act. 
(6)Third partyThe term third party means, with respect to the disclosure thereto of an individual’s Social Security account number or any personally identifiable information in connection with such individual, a person or other entity other than— 
(A)such service; 
(B)an employee of such service; or 
(C)the individual. 
 
